DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10,17 are objected to because of the following informalities:  The term "separately" requires transition to "the first main body".  The terms “height” and “regular” and “higher” need more precise term as “axial”, “uniform” or “greater”. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating device”, “fluid introduction unit”, “ fluid discharge unit”, “heating element”, “heat insulating member”, “labyrinth member” in claim 1 and dependent claims. The generic placeholder is “device”, “unit”, “element”, “member” which are modified by functional terms. The respective linked corresponding structures are  30,34,35,33a,36,37.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7,9,12,14,16,19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akihiro et al (JP H05234867).
Akihiro discloses for claim 1: 1. A substrate processing apparatus (abstract,10,17,fig 1), comprising: a holder 19 configured to hold a central portion of a bottom surface of a substrate W to be rotated (fig 2); and a heating device 24,31 configured to supply a heated fluid to the bottom surface of the substrate(fig 2), wherein the heating device comprises: multiple fins 35a arranged along a circumferential direction of the substrate to be located under the substrate at an outer side than the holder(fig 2); a heat source 26,34 configured to heat the multiple fins (fig 2); a fluid introduction unit (A air,28) configured to introduce the fluid to the multiple fins(fig 2); and a fluid discharge unit (20a arrow,fig 2,38 discharge port) configured to discharge the fluid(fig 2), which is heated while passing through the multiple fins, to the bottom surface of the substrate(fig 2,fins are heated).

    PNG
    media_image1.png
    287
    227
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    226
    507
    media_image2.png
    Greyscale


2. The substrate processing apparatus of Claim 1, wherein the multiple fins are arranged at a regular (uniform)distance therebetween in a height (axial)direction(fig 2,3,4).

3. The substrate processing apparatus of Claim 2, wherein the multiple fins are arranged at a regular distance in the circumferential direction(fig 2,3,4).

4. The substrate processing apparatus of Claim 3, wherein the heat source comprises a heating element extending in the height direction(20a,fig 2,3).

5. The substrate processing apparatus of Claim 3, wherein the multiple fins are disposed at an outer side than the heat source(fig 2, 35 at outer side).

6. The substrate processing apparatus of Claim 2, wherein the heat source comprises a heating element extending in the height direction(20 heated in height direction by 34,similarly 25).

7. The substrate processing apparatus of Claim 2, wherein the multiple fins are disposed at an outer side than the heat source(fig 2, 35 at outer side).
9. The substrate processing apparatus of Claim 2, wherein the fluid discharge unit comprises: an inlet opening which is provided at an inner side (A) than a peripheral portion of the substrate and through which the fluid, which is heated while passing through the multiple fins, is introduced(fig 2); a discharge opening (arrow at 20a, 38)provided at an outer side than the inlet opening (fig 2)and opened toward the bottom surface of the substrate; and a flow path through which the inlet opening and the discharge opening communicate with each other(fig 2).

12. The substrate processing apparatus of Claim 2, further comprising: a nozzle 22 configured to discharge a chemical liquid to a peripheral portion of the bottom surface of the substrate(A,fig 2).

14. The substrate processing apparatus of Claim 1, wherein the multiple fins are disposed at an outer side than the heat source(fig 2, 35 at outer side).

16. The substrate processing apparatus of Claim 1, wherein the fluid discharge unit comprises: an inlet opening which is provided at an inner side than a peripheral portion of the substrate and through which the fluid, which is heated while passing through the multiple fins, is introduced; a discharge opening provided at an outer side than the inlet opening and opened toward the bottom surface of the substrate; and a flow path through which the inlet opening and the discharge opening communicate with each other. See rejection of claim 9.
19. The substrate processing apparatus of Claim 1, further comprising: a nozzle configured to discharge a chemical liquid to a peripheral portion of the bottom surface of the substrate. See the rejection of claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8,10,11,15,17,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al (JP H05234867) in view of Amano et al (US 2011/0030737).
8. The substrate processing apparatus of Claim 2, further comprising: a heat insulating member disposed at an outer side than the holder and an inner side than the multiple fins and the heat source.
15. The substrate processing apparatus of Claim 1, further comprising: a heat insulating member disposed at an outer side than the holder and an inner side than the multiple fins and the heat source.
The claim differs in that a heat insulating member is disposed at an outer side than the holder and an inner side than the multiple fins and the heat source.
Amano teaches this in ¶¶22,32.
The advantage is heating efficiency.
The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akihiro by supplementing it with an heat insulating member between 19 and 35 as taught by Amano for heating efficiency.
10. The substrate processing apparatus of Claim 2, wherein the heating device comprises: a first main body 20 provided with the multiple fins 35; and a second main 21 body provided separately the first main body and provided with the fluid discharge unit 38, wherein the first main body is made of a material having thermal conductivity higher (20 aluminum) than that of the second main body 21, and the second main body is made of a material having chemical resistance higher than that of the first main body.
11. The substrate processing apparatus of Claim 2, wherein at least a surface of the heating device facing the bottom surface of the substrate is coated with a material having chemical resistance.
17. The substrate processing apparatus of Claim 1, wherein the heating device comprises: a first main body provided with the multiple fins; and a second main body provided separately the first main body and provided with the fluid discharge unit, wherein the first main body is made of a material having thermal conductivity higher than that of the second main body, and the second main body is made of a material having chemical resistance higher than that of the first main body. See the rejection of claim 10.

18. The substrate processing apparatus of Claim 1, wherein at least a surface of the heating device facing the bottom surface of the substrate is coated with a material having chemical resistance. See the rejection of claim 11.

The claim differs in expressly reciting second main body is made of a material having chemical resistance higher than that of the first main body.
Amano teaches Teflon coating to be conventional ¶44.
The advantage is chemical resistance.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akihiro by supplementing the second main body/bottom surface with Teflon coating as taught by Amano for chemical resistance.
Claim(s) 13,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akihiro et al (JP H05234867) in view of Nobuhiko et al (JP 2018/195686).
13. The substrate processing apparatus of Claim 2, wherein the holder comprises multiple first labyrinth members, extending in the circumferential direction, arranged at a regular distance therebetween, and the heating device comprises multiple second labyrinth members, extending in the circumferential direction, arranged alternately with the multiple first labyrinth members.
20. The substrate processing apparatus of Claim 1, wherein the holder comprises multiple first labyrinth members, extending in the circumferential direction, arranged at a regular distance therebetween, and the heating device comprises multiple second labyrinth members, extending in the circumferential direction, arranged alternately with the multiple first labyrinth members.

The claim differs in the labyrinth members as arranged.
Nobuhiko teaches this in fig 9-13 and ring element 97 of meshed plates. 
    PNG
    media_image3.png
    350
    495
    media_image3.png
    Greyscale

The advantage is control of discharge.
The references are in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Akihiro by supplementing it with labyrinth members arranged as recited as taught by Nobuhiko for control of discharge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761